F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           FEB 17 2000
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

    v.                                                    No. 99-3072
                                                    (D.C. No. 91-20049-JWL)
    ALEX YUNG,                                             (D. Kan.)

                  Defendant-Appellant.


                              ORDER AND JUDGMENT          *




Before BALDOCK , HENRY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Alex Yung appeals from the district court’s denial of his amended motion,

filed pursuant to Fed. R. Crim. P. 41(e), for money damages in connection with a


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cost bond and the forfeiture of certain property following his conviction on

charges of conspiracy to defraud the federal government. He raises two

arguments on appeal: 1) notice of the forfeiture did not comport with due

process, and 2) the district court’s equitable decision to deny damages for the loss

of the cost bond was based on the erroneous conclusion that appellant’s previous

tax liability was voluntarily written off by the Internal Revenue Service.

      We review appellant’s due process argument de novo.        See United States v.

Clark, 84 F.3d 378, 381 (10th Cir. 1996). After review of the parties’ briefs on

this issue, together with the applicable law, we conclude that the district court

correctly decided this point. Therefore, we affirm the district court’s decision on

the due process issue as set forth in its order dated August 17, 1998.

      Appellant’s second argument is newly raised on appeal, and was not

presented to or considered by the district court. We decline to consider it here.

See Walker v. Mather (In re Walker)   , 959 F.2d 894, 896 (10th Cir. 1992).

Appellant raises no other challenges to the district court’s equitable determination

of his claim regarding the cost bond.




                                          -2-
     Accordingly, the judgment of the United States District Court for the

District of Kansas is AFFIRMED.



                                                  Entered for the Court



                                                  Michael R. Murphy
                                                  Circuit Judge




                                       -3-